Citation Nr: 0729136	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-17 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for gouty arthritis of the right great toe. 

2.  Entitlement to an initial compensable rating for 
residuals of left inguinal hernia surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from October 1984 to 
October 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The veteran was provided a pre-retirement VA medical 
examination in July 2004.  At the time, the right great toe 
and the left inguinal hernia were examined.  Based on the 
findings as well as other documentation in the service 
medical records, service connection was awarded and a 20 
percent rating was assigned for right great toe gouty 
arthritis, and a 10 percent rating was assigned for a left 
inguinal hernia.  

The veteran has never been afforded a VA medical examination 
in the three-plus years since his separation from service.  
In a March 2005 statement, the veteran related that the right 
great toe gouty arthritis interfered with his employment, 
causing him to miss four to five days of work when he 
experienced flare-ups of the disease.  The veteran has well 
documented gouty arthritis.  However, since his separation 
from service, he has not been examined to determine whether 
the gout is an active process productive of definite 
impairment of health objectively supported by examination 
findings or resulting in incapacitating exacerbations.  
(38 C.F.R. § 4.71a, Diagnostic Code 5002) An examination to 
determine the status of the gouty arthritis is necessary.

Regarding the left inguinal hernia, the veteran has never 
been afforded a VA medical examination in the three-plus 
years since his separation from service.  During the July 
2004 pre-retirement VA medical examination, the hernia scar 
was described as deep, with damage to the underlying tissue.  
It was not indicated whether there was muscle involvement.  
The examiner did not include any discussion regarding the 
actual hernia regarding its size, whether it was 
postoperative recurrent, whether it was reducible, whether 
there was a need to be supported by truss or belt, if 
necessary.  (38 C.F.R. § 4.114, Diagnostic Code 7338).  
Physical examination of the hernia and the scar are 
necessary.

Since VA's involvement in the compensation process begins at 
the point of the veteran's separation from service, all post-
service medical records pertaining to these disabilities 
should be obtained.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AMC/RO is to provide the veteran 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for gouty arthritis 
and a left inguinal hernia since his 
separation from service in October 2004.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

3.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
impairment caused by the gouty arthritis.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  As part of 
the examination, the physician is 
requested to obtain a social and 
occupational history, to include 
employment information. 

Concerning the gouty arthritis, the 
physician is requested to indicate 
whether the gouty arthritis is 
currently an active process, 
productive of definite impairment of 
health objectively supported by 
examination findings or resulting in 
incapacitating exacerbations, 
including the number of times per 
year that the incapacitating 
exacerbations occur.  The examiner 
should indicate which joints are 
involved in the disease process.  If 
the gouty arthritis is chronic, the 
physician is to describe any 
residuals such as limitation of 
motion or ankylosis (favorable or 
unfavorable).  The examiner is to 
describe any functional loss due to 
pain, weakness, fatigability, 
incoordination or pain on movement of 
a joint , and whether there is 
greater limitation of motion due to 
pain on use, including use during 
flare-ups.

Regarding the left inguinal hernia, 
if a hernia is detectable, the 
physician is to describe the hernia 
as to its size, whether it is 
postoperative recurrent, whether it 
is reducible, whether there is a need 
to be supported by truss or belt, if 
necessary.  The examiner is to 
describe the scar in detail, 
including the size, whether it is 
tender,  unstable, limits motion, and 
whether it involves any muscle 
impairment (the muscle group it to be 
identified).

The physician is requested to provide 
sufficient reasons and bases for all 
opinions rendered.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


